Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 21-23, 25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chun, US 2019/0095178 A1 (hereinafter “Chun”) in view of Zhang et al., US 2015/0258435 A1 (hereinafter “Zhang”).
Regarding claim 1, Chun discloses a physical interface object  (see at least FIGS. 2-6 with master and slave electronic blocks 10 and 20 as described at least at [0059]-[0062]) for constructing a computer program in a physical space (see at least Abstract generally describing programming using physical electronic blocks, further FIGS. 2 and 3 and as described at [0059]-[0061]) comprising: 
a housing including a top surface, a lower side surface, an upper side surface, a left side surface, a right side surface, and a bottom surface (see at least FIGS. 2 and 3 and 6 illustrating a three dimensional objects as illustrated having a top surface visible, and inherently a bottom surface along with 4 sides at [0070]-[0073]; 
the top surface including one or more visual aspects (see at least FIGS. 2 and 3 illustrating command on the top portion of the body of electronic blocks 10 and 20 as described at [0071]); 
lower side surface, the upper side surface, including an alignment mechanism for coupling to a compatible alignment mechanism of a compatible physical interface object (see at least FIGS. 2-6 illustrating in FIG. 6 specifically electronic block 20a with combination portions 20b and 20c described at least at [0095] for receiving a compatible electronic block 20a).  
However, Chun does not explicitly disclose the object includes one or more of the lower side surface, the upper side surface, the left side surface, and the right side surface including one or more magnetic fasteners configured to couple to a corresponding side surface of a compatible physical interface object; and on the left side surface and the right side surface the object has an alignment mechanism. 
In the same field of endeavor, Zhang discloses an object including one or more of the lower side surface, the upper side surface, the left side surface, and the right side surface including one or more magnetic fasteners configured to couple to a corresponding side surface of a compatible physical interface object (see at least FIGS. 1 and 4 illustrating 102 and 104 as described at [0052]-[0055] and further describing attachment magnetically at least at [0044]-[0045] of 402 and 404); and on the left side surface and the right side surface the object has an alignment mechanism (see at least FIG. 1 illustrating core module 102 with all four side surfaces with connectors 112 as described at [0023]-[0025]).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the electronic programming object of Chun to incorporate the magnetic attachment and additional alignment sections as disclosed by Zhang because the references are within the same field of endeavor, namely, physical electronic blocks used for programming. The motivation to combine these references would have been to improve continuous connectivity between various programming blocks and intuitive connectivity between core and other programming objects  (see Zhang at least at [0045]-[0046] and [0023]-[0024]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Regarding claim 2, Chun in view of Zhang discloses the physical interface object of claim 1 (see above), further comprising: a pressable button situated on the top surface, wherein the pressable button may be interacted with to transition the pressable button between states when the pressable button is depressed (see at least Chun at FIG. 17 and [0152] describing buttons detectable by the system described therein). 

Regarding claim 4, Chun in view of Zhang discloses the physical interface object of claim 1 (see above), wherein the compatible physical interface object includes a second top surface including one or more second visual aspects (See at least Chun at FIGS. 2-3 and 6 illustrating compatible blocks 10 and 20 aligned therein with various visual aspects illustrated thereon and as described at [0071] and [0095]). 

Regarding claim 7, Chun in view of Zhang discloses the physical interface object of claim 1 (see above), wherein the physical interface object includes a command region and the compatible physical interface object includes a quantifier region such that when the physical interface object is coupled with the compatible physical interface object a visually quantified object is formed (see Chun at least FIGS. 11-16 illustrating an electronic block 20 with combination hole or depression 20d for receiving an electronic block 30 as shown in FIG. 13 to quantify number of steps taken as described at [0131] and at [0139]).

Regarding claim 21, it is similar, yet broader, in scope to claim 1. Therefore, claim 21 is similarly analyzed and rejected as claim 1 above. 

Regarding claim 22, Chun in view of Zhang discloses the physical interface object of claim 21 (see above), wherein the alignment mechanism is one of a protrusion and a recess for coupling to one of a compatible protrusion and a compatible recess of the compatible physical interface object (see at least Chun at FIGS. 1-6 with object 20a in FIG. 6 with combination portions 20b and 20c capable of coupling with another compatible object as shown in FIG. 2 at [0059]; described at least at [0095]-[0096]).

Regarding claim 23, it is similar in scope to claim 2; therefore, claim 23 is similarly analyzed and rejected as claim 2 above.  

Regarding claim 25, it is similar in scope to claim 4; therefore, claim 25 is similarly analyzed and rejected as claim 4 above.  

Regarding claim 28, it is similar in scope to claim 7; therefore, claim 28 is similarly analyzed and rejected as claim 7. 


Regarding claim 29, it is similar yet broader in scope to claim 1 above. Therefore, claim 29 is similarly analyzed and rejected as claim 1 above.  

Regarding claim 30, Chun in view of Zhang discloses the physical interface object of claim 29 (see above), wherein the alignment mechanism of the right side surface is a rounded protrusion and the compatible alignment mechanism of the compatible physical interface object is a rounded recess (see at least FIGS. 1-6 of Chun illustrating protrusion of 10 and recess of 20 described at least at [0072] and , and further see Zhang at least at illustrating FIG. 1 on the right-side with protrusion and recess relationship of core module 102 and peripheral module 104 at [0023], the combination of these references yielding the right-side protrusion with object having recess). 

Regarding claim 31, Chun in view of Zhang discloses the physical interface object of claim 29 (see above), wherein the housing further includes a bottom surface including an attachment mechanism for connecting to a separate physical interface object (see at least Chun at FIGS. 1-6 illustrating further protrusions on 10 and 20, and  Zhang at FIG. 1 with bottom portion of 102 with recess and receiving protrusion of 104 described at [0023]).

Regarding claim 32, Chun in view of Zhang discloses the physical interface object of claim 29 (see above), wherein the alignment mechanism is magnetic (see at least Zhang at [0045] and at FIGS. 1-4 therein).

Claims 3, 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Zhang as applied to claims 1, 23 and 29 above, and further in view of Binder, US 2011/0012661 A1 (hereinafter “Binder”).
Regarding claim 3, Chun in view of Zhang discloses the physical interface object of claim 1 (see above). 
However, Chun in view of Zhang does not explicitly disclose wherein the visual aspects are configured to alter their appearance in response to a pressable button being depressed.
In the same field of endeavor, Binder discloses wherein the visual aspects are configured to alter their appearance in response to a pressable button being depressed (see at least [0205] describing button on a module 601 of FIG. 60, further describing push button switch at [0291] and FIG. 14A, finally describing altered appearance included at claim 110 and further describing visual signaling at [0038] and [0315]; further see at least [0341] describing physical programming application).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the physically objects used for programming of Chun in view of Zhang to incorporate the visual representation element for a module/object as disclosed by Binder because the references are within the same field of endeavor, namely, physical objects used in a programmable manner. The motivation to combine these references would have been to improve signaling the status of the object/module to the user (see Binder at least at [0315]). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.
Regarding claim 24, it is similar in scope to claim 3; therefore, claim 24 is similarly analyzed and rejected as claim 3. 
Regarding claim 33, it is similar in scope to claim 3; therefore, claim 33 is similarly analyzed and rejected as claim 3. 

Claims 5, 6, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Zhang as applied to claims 1 and 21 above, and further in view of Goldstein et al., US 9,953,546 B1 (hereinafter “Goldstein”).
Regarding claim 5, Chun in view of Zhang discloses the physical interface object of claim 1 (see above). 
However, Chun in view of Zhang does not explicitly disclose further comprising: a dial coupled to the top surface, the dial including one or more visual directional indicator aspects. 
In the same field of endeavor, Goldstein discloses further comprising: a dial coupled to the top surface, the dial including one or more visual directional indicator aspects (see at least FIG. 12 and further describing selection of movement directions at col. 10, lines 13-40). 
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the programming blocks/modules of Chun in view of Zhang to incorporate the direction dial as disclosed by Goldstein because the references are within the same field of endeavor, namely, visual programming using coding blocks. The motivation to combine these references would have been to improve foundational understanding of coding using intuitive objects designed to be entertaining (see Goldstein at least at col. 2, lines 33-47). Therefore, a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Regarding claim 6, Chun in view of Zhang further in view of Goldstein discloses the physical interface object of claim 1 (see above), wherein the dial is a rotatable dial that can be rotated horizontally to the position of the top surface (see at least FIG. 12 generally and further described at least at col. 10, lines 13-40). 

Regarding claim 26, it is similar in scope to claim 5; therefore, claim 26 is similarly analyzed and rejected as claim 5. 

Regarding claim 27, it is similar in scope to claim 6; therefore, claim 27 is similarly analyzed and rejected as claim 6. 



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562. The examiner can normally be reached 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARVESH J NADKARNI/Examiner, Art Unit 2623       

	/AMARE MENGISTU/               Supervisory Patent Examiner, Art Unit 2623